                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEGALFORCE RAPC WORLDWIDE                        Case No. 18-cv-00043-MMC (TSH)
                                         P.C.,
                                   8
                                                        Plaintiff,                        DISCOVERY ORDER
                                   9
                                                 v.                                       Re: Dkt. No. 111
                                  10
                                         CHRIS DEMASSA,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Defendant Chris Demassa requests an order requiring Plaintiff to provide him the written

                                  14   and video deposition transcripts of three witnesses. ECF No. 111. Plaintiff says it has provided

                                  15   them. ECF No. 115. Regardless, Plaintiff is not obligated to provide Demassa with written

                                  16   transcripts or videos of depositions. He can order them from the court reporter and videographer

                                  17   himself. Demassa’s motion is DENIED.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: September 9, 2019

                                  21
                                                                                                   THOMAS S. HIXSON
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
